DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application 
2.	Claims 1-3, 5, 7, 8, 15-17, 19-25, and 27-29 are pending and examined herein.
3.	This Office Action is made Non-Final. 
Claim Objections
4.	Claims 1, 5, 7, and 8 are objected to because of the following informalities: the limitations “is at least 95% identical” (claims 1, 5, and 7) and “is at least 99% identical” (claim 8) should be amended to recite, respectively, “has at least 95% sequence identity” and “has at least 99% sequence identity,” in order to clearly indicate that the limitations refer to sequence identity, and not, for example, identity in the amino acid composition.  
	In claim 8, the term “a nucleotide sequence of SEQ ID NO:8” should be amended to recite “the nucleotide sequence of SEQ ID NO:8” to clearly indicate the full-length SEQ ID NO: 8.  Appropriate correction is required.
5.	Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19.  As discussed in the rejection under 35 U.S.C. 112(d), below, the properties recited in claim 20 are inherent in a plant comprising the expression construct of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-3, 5, 7, 8, 15-17, 19-25, and 27-29 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “SEQ ID NO: 3 in the antisense orientation” renders the claim indefinite because SEQ ID NO: 3 already represents an antisense fragment of SEQ ID NO: 1, which fragment targets the expression of the endogenous StBEL11 gene (Example 2).  Similarly, in claim 6, the phrase “SEQ ID NO: 6 in the antisense orientation” renders the claim indefinite because SEQ ID NO: 6 is an antisense fragment of SEQ ID NO: 4, which targets the expression of StBEL29 (Example 2).  It is thus unclear what structures are encompassed by said two claims. 
In claim 7, the recitation “a nucleotide sequence configured to enhance the expression of SEQ ID NO: 7 or a nucleotide sequence that is at least 95% identical to the nucleotide sequence of SEQ ID NO: 7” renders the claim indefinite.  First, it is unclear relative to what level the expression of SEQ ID NO: 7 is supposed to get enhanced.  Second, the wording of the clause that follows the conjunction “or” makes it unclear whether the sequence having 95% sequence identity to SEQ ID NO: 7 is meant to be comprised in the “further nucleic acid molecule,” or is meant to have its expression enhanced.  Given that claims 1-3, 5, 8, 15-17, 19-25, and 27-29 depend from claim 1 and fail to recited additional limitations overcoming its indefiniteness, these claims are indefinite as well. 
Claims 23-25 are indefinite for the following additional reason.  The names of the genes, “StBEL11,” “StBEL29” and “StBEL5,” recited without specific sequence identifiers, introduce ambiguity into the claim language.  While the specificaiton does provide nucleic acid sequences for said genes (see Sequence Listing; Examples 1-2), there is no indication that the three common name designations are limited to said sequences, and one would recognize that common names can change over time.  The metes and bounds of the claims are thus unclear. 
Applicant argues that the instant amendments to the claims overcome the rejection (page 5 of the Remarks).  This is not found to be persuasive.  While the claim amendments are acknowledged, the claims remain rejected for the reasons set forth above. 
Claim Rejections - 35 USC § 112(d)
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claims are drawn to the transgenic potato plant of claim 20, wherein the tuber yield is increased by at least 20% or overall shoot fresh weight is at least 80% of the tuber yield and the shoot fresh weight of a control plant.  Claim 20 is drawn to a transgenic tobacco plant transformed with the nucleic acid construct according to claim 1. 
The specification teaches that all plants transformed with an antisense construct comprising SEQ ID NO: 3 (targeting the expression of the endogenous StBEL11 whose cDNA is represented by SEQ ID NO: 1), which were assessed for the tuber yield and fresh shoot weight, showed at least a 20% increase in yield and had at least 80% of the shoot weight of the corresponding non-transformed plant (See Fig. 5; Example 2). Therefore, the property recited in claims 21 and 22 is inherent in the tobacco plant of claim 20.  For this reason, claims 21 and 22 fail to properly further limit the subject matter of the claim from which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a) - New Matter
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 24 and 25 are directed to the transgenic potato plant of claim 20, wherein the potato plant comprises an expression level of StBEL29 less than 60% compared to a potato plant not transformed with the nucleic acid construct of claim 1; and to the transgenic plant of claim 20, wherein the plant comprises an expression level of StBEL5 greater than 20% compared to a potato plant not transformed with the nucleic acid construct.  
Claim 1 recites a nucleic acid construct comprising SEQ ID NO: 3, which is an antisense that targets SEQ ID NO: 1.  SEQ ID NO: 1, however, is the coding sequence of StBEL11 and not StBEL29 (see paragraph 0049 on pages15-17 of the specification).  Thus, the construct of claim 1 will not target StBEL29 for suppression nor will it enhance the expression level of StBEL5 (SEQ ID NO: 7, see paragraph 0072 on pages 28-29): These effects were achieved by overexpressing additional nucleic acid molecules, which are recited in dependent claims 5 and 7.  
The original claims 1, 5, and 7 did not recite any SEQ ID NO’s, but claims 5 and 7 did recite StBEL29 and StBEL5.  Claim 20 was dependent from claims 1-15 (including claims 5 and 7) in the alternative (see Claims filed on January 11, 2019).  In the amendments filed on January 14, 2019, Applicant amended claim 20 to depend solely from claim 1, while claims 24 and 25 continued to recite the reduced expression level of StBEL29 and the increased expression level of StBEL5.  However, since instant claim 1 recites a construct targeting only StBEL11, and neither the specification nor the original claims describe a plant having the altered levels of StBEL29 and StBEL5 (as recited in claims 24 and 25) due to said construct alone, said amendment resulted in the introduction of New Matter.  It is noted that amending claims 24 and 25 to require that the plant further comprise the nucleic acid construct of claim 5 or the nucleic acid construct of claim 7, respectively, would obviate the rejection. 
Conclusion
12.	No claims are allowed. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662